             Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 1 of 18


 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------X
 REGINA LAMB-AMATO,
                                                                          Case No.
                                             Plaintiff,
                                                                          COMPLAINT
                               -against-
                                                                          JURY TRIAL DEMANDED
 ABBOTT HOUSE, LUIS RODRIGUEZ, MOITRI N.
 DATTA, DORIS LAURENCEAU, JAMES L.
 KAUFMAN, and JEFF SHAPIRO,

                                              Defendants.
 ---------------------------------------------------------------------X



        Plaintiff REGINA LAMB-AMATO (“Plaintiff”), by and through her attorneys, The

Siegel Law Firm, P.C., hereby alleges as follows:

                                     JURISDICTION AND VENUE

        1.       This court has jurisdiction over the subject matter of this action: (i) pursuant to 31

U.S.C. §3732, which confers jurisdiction on this Court for actions brought pursuant to 31 U.S.C.

§3730; (ii) pursuant to 28 U.S.C. §1331, which confers federal subject matter jurisdiction. The

Court also has supplemental jurisdiction over state and city law claims under 28 U.S.C. §1367.

        2.       Venue is appropriate in this District pursuant to 31 U.S.C. § 3732(a) because one

or more of the defendants can be found and transacts business in this District, and/or acts

proscribed by 31 U.S.C. § 3730 occurred in this District. Venue is also appropriate in this

District pursuant to 28 U.S.C. § 1391(c) because this Court has personal jurisdiction over the

Defendants with respect to this action.

                                               THE PARTIES

        3.       Plaintiff is a resident of New York.

        4.       Upon information and belief, Defendant ABBOTT HOUSE (“Abbot House”) is a


                                                                                          Page 1 of 18
            Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 2 of 18




domestic not-for-profit corporation with its principal place of business located at 100 North

Broadway, Irvington, New York 10533.

       5.       Upon information and belief, in or about 2013, Abbott House entered into an

agreement with the United States Department of Health and Human Services, Office of Refugee

Resettlement for funding of Abbott House programs for unaccompanied migrant children.

       6.       Upon information and belief, Defendant LUIS RODRIGUEZ (“Rodriguez”), is a

resident of New York, and at all relevant times, was a physician and the Senior Vice-President

and Medical Director at Abbott House, and was a manager, with full managerial authority over

Abbott House employees. At all relevant times, Rodriguez met the definition of an “employer”

under the New York Labor Laws, General Business Laws, and is jointly and severally liable with

all Defendants. At all relevant times Rodriguez was a direct supervisor of Plaintiff.

       7.       Upon information and belief, MOITRI N. DATTA (“Datta”) is a resident of New

York and is a physician, and the Medical Director of Abbott House, and is a manager, with full

managerial authority over Abbott House employees. At all relevant times, Rodriguez met the

definition of an “employer” under the New York Labor Laws, General Business Laws, and is

jointly and severally liable with all Defendants. At all relevant times Rodriguez was a direct

supervisor of Plaintiff.

       8.       Upon information and belief, Defendant DORIS LAURENCEAU (“Laurenceau”)

is a resident of New York and is a Social Worker, and the Program Director of Abbott House,

and is a manager, with full managerial authority over Abbott House employees. At all relevant

times, Rodriguez met the definition of an “employer” under the New York Labor Laws, General

Business Laws, and is jointly and severally liable with all Defendants. At all relevant times

Rodriguez was a direct supervisor of Plaintiff.


                                                                                        Page 2 of 18
            Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 3 of 18




       9.       Upon information and belief, Defendant James L. Kaufman (“Kaufman”) is a

resident of New York and is a Social Worker, and the President and CEO of Abbott House, and

is a manager, with full managerial authority over Abbott House employees. At all relevant

times, Kaufman met the definition of an “employer” under the New York Labor Laws, General

Business Laws, and is jointly and severally liable with all Defendants. At all relevant times

Kaufman was a direct supervisor of Plaintiff.

       10.      Upon information and belief, Defendant JEFF SHAPIRO (“Shapiro”) is a resident

of New York and is the Vice President of Residential and Group Home Services, and is a

manager, with full managerial authority over Abbott House employees. At all relevant times,

Shapiro met the definition of an “employer” under the New York Labor Laws, General Business

Laws, and is jointly and severally liable with all Defendants. At all relevant times Shapiro was a

direct supervisor of Plaintiff

       11.      At all times herein mentioned, Abbot House had more than four employees and is

a covered employer under the New York State Human Rights Law (“NYSHRL”), and Plaintiff is

a covered employee under the NYSHRL.

                                   FACTUAL BACKGROUND

Fraudulent Use and Alteration of Prescription Pads

       12.      Plaintiff is a physician, who practices in the field of pediatric medicine.

       13.      Plaintiff began working for Abbott House on or about May 1, 2017 as a

pediatrician.

       14.      During the term of her employment with Abbott House, Plaintiff earned an annual

salary of approximately $139,000.00.




                                                                                         Page 3 of 18
           Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 4 of 18




       15.     Shortly after commencing her employment with Defendant, Plaintiff became

aware that Rodriguez, one of Plaintiff’s supervisors, and at least one other Abbott House

employee who, upon information and belief, is not a licensed physician in the United States,

utilized the prescription pads of other physicians to write unauthorized prescriptions to patients

of Abbott House.

       16.     Plaintiff objected to the practice of Rodriguez utilizing other physician’s

prescriptions pads, refused Rodriguez’s requests to permit him to utilize Plaintiff’s prescription

pads to write prescriptions under Plaintiff’s name, and made complaints to Abbott House and

Abbot House’s agents and/or employees in connection with said practice.

       17.     New York Penal Law section 170.10(5) provides that a person is guilty of forgery

in the second degree when, with intent to defraud, deceive or injury another, he falsely makes,

completes or alters a written instrument which is or purports to be, or which is calculated to

become or to represent if completed, a prescription of a duly licensed physician or other person

authorized to issue the same for any drug or any instrument or device used in the taking or

administering of drugs for which a prescription is required by law.

       18.     Plaintiff opposed Rodriguez’s practice of utilizing other physician’s prescription

pads, inter alia, due to New York Penal Law section 170.10(5).

       19.     Rodriguez’s practices created a significant hazard to the patients at Abbott House

and constituted improper quality of patient care or improper quality of workplace safety.

       20.     Plaintiff believed such practices to constitute fraud.

       21.     Plaintiff raised the issue of Rodriguez’s improper utilization of prescription pads

with Abbott House and Abbott House’s agents, including supervisors, and her concerns were

ignored.


                                                                                       Page 4 of 18
          Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 5 of 18




       22.     Plaintiff afforded Abbott House a reasonable opportunity to correct the activity,

policy, or practice, yet Abbott House failed to take any corrective activity, policy, or practice.

       23.     Instead of remediating the unsafe conditions, Abbott House retaliated against

Plaintiff, culminating in the termination of her employment.

       24.     As a direct and proximate result of Plaintiff’s complaints about the fraudulent and

unauthorized use of prescription pads by Rodriguez, Plaintiff was retaliated against, including

but not limited to harassment, bullying, and ultimately termination of her employment on or

about February 6, 2020.

Improper Alterations of Medical Charts

       25.     Upon information and belief, Abbott House receives funding from the United

States Government in connection with the medical treatment of migrants.

       26.     As a condition of receiving funding from the United States government, Abbott

House is subject to audits of their medical care and records.

       27.     In order to maintain the funding from the United States government, Abbott

House, and their agents and/or employees have engaged in practices to fraudulently alter the

medical charts of patients to reflect that Abbott House maintains patient care charts and

electronic medical records to artificially achieve higher audit scores, to maintain funding under

its contracts with the US Government and/or to secure additional or expanded funding by the

United States Government. Alteration of patient medical charts was even performed by Abbott

House employees that were not physicians, such as by Laurenceau.

       28.     Upon information and belief, if Abbott House did not engage in the practice of

altering medical charts, it would adversely affect the requisite United States government audits,




                                                                                        Page 5 of 18
          Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 6 of 18




impacting funding received by the United States government, and/or negatively impact United

States government contracts.

       29.     Plaintiff’s medical charts for patients were altered without her authorization or

consent for the purposes of obtaining favorable Audits.

       30.     Abbott House defrauded the United States government, as Abbott House

continued to receive full funding from the United States government by fraudulently obtaining

perfect Audit scores through the unauthorized alterations of patient medical charts.

       31.     Had Abbott House not altered the medical charts of patients, their perfect Audits

would not have been as favorable, and they would not have received the funding provided for by

the United States government.

       32.     Plaintiff opposed Defendants’ practice of altering patient medical charts, insisted

that such conduct was unlawful and should be stopped, and provided Defendants with time to

cease the unlawful conduct, but no measures were undertaken to remediate the matter.

       33.     Defendants’ practices created a significant hazard to the patients at Abbott House

and constituted improper quality of patient care or improper quality of workplace safety.

       34.     During the term of her employment, Plaintiff learned that Rodriguez was not

testing patients for Tuberculosis, and was instead fraudulently representing that Tuberculosis

tests were administered, and misrepresenting that the test results were negative for Tuberculosis.

       35.     Plaintiff made complaints to Defendants, provided Defendants with time to cease

the unlawful conduct, but no measures were undertaken to remediate the matter.

       36.     Instead of taking efforts to resolve the problem of unauthorized alterations of

patient medical charts, Abbott House retaliated against Plaintiff, which culminated in Plaintiff’s

employment being terminated.


                                                                                       Page 6 of 18
             Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 7 of 18




        37.      Plaintiff opposed Defendants’ practice of falsifying Tuberculosis testing, insisted

that such conduct was unlawful and should be stopped, and provided Defendants with time to

cease the unlawful conduct, but no measures were undertaken to remediate the matter.

        38.      Plaintiff complained that Defendant refused to give appropriate medical care to

refugee children as determined and prescribed by Plaintiff in accordance with Defendants’

contracts with the United States government.

        39.      Additionally, Defendants’ practices created a significant hazard to the patients at

Abbott House, and the general public, and constituted improper quality of patient care or

improper quality of workplace safety.

Discrimination and Hostile Work Environment

        40.      During the course of her employment with Abbott House, Plaintiff was subject to

discrimination, harassment and a hostile work environment, based upon her membership in the

protected groups of religion, sex, and disability. Namely, Plaintiff was treated differently and

worse than other employees because she is a white, Jewish woman, who suffers from ADHD.

        41.      For example, on multiple occasions, Laurenceau, one of Plaintiff’s supervisors, a

social worker and Program Director at Abbott House, called Plaintiff a JAP (a derogatory

acronym for Jewish American Princess), as well as a “chica blanca” a derogatory phrase

equivalent to “white chick”.

        42.      Anthony Micelli, another Abbott House employee also called Plaintiff a JAP, and

he would at times spread peanut butter directly into Plaintiff’s hair, and throw chairs toward

Plaintiff.

        43.      Anthony Micelli further made derogatory remarks concerning women, and

Plaintiff during periods of time when Plaintiff would bring female patients into Abbott House,


                                                                                         Page 7 of 18
             Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 8 of 18




complaining that he would be stuck late at work because Plaintiff was encouraging “vagina

hour”.

         44.     Rodriguez engaged in frequent angry tirades and acts of intimidation against

Plaintiff.

         45.     Laurenceau, Rodriguez, and Anthony Micelli, also routinely joked about

Plaintiff’s disability, including stockpiling psychotropic medications, and teasing her that she

should take medication from the pile of psychotropic drugs.

         46.     Plaintiff complained to management and Human Resources about such

discriminatory and harassing conduct.

         47.     Defendant failed to investigate or take remedial measures, but permitted and

condoned such unlawful conduct.

         48.     As a result of Plaintiff’s protected complaints, she suffered adverse actions,

including her termination

         49.     The harassing, discriminatory, and retaliatory conduct and hostile work

environment continued until Plaintiff was terminated by Defendant on or about April 28, 2020.

                         AS AND FOR A FIRST CAUSE OF ACTION
                (False Claims Act, 31 U.S.C. §3730(h) – Retaliatory Termination)

         50.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “49” as if fully set forth herein.

         51.     Plaintiff made protected complaints to Defendants in connection with improper

patient care and its impact on the Audit reports.

         52.     Plaintiff specifically complained about patient medical charts being altered in

order for Abbott House to pass Audits necessary to continue receiving funding from the United

States Government, in furtherance of a False Claims Act action.

                                                                                         Page 8 of 18
          Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 9 of 18




       53.     Additionally, Plaintiff made specific complaints that Defendants refused to give

appropriate medical care to refugee children as determined and prescribed by Plaintiff in

accordance with Defendants’ contracts with the United States government, in furtherance of a

False Claims Act action.

       54.     Defendants retaliated against Plaintiff by harassing her, bullying her, and

terminating her employment after Plaintiff objected to, and made complaints about, the

misrepresented quality of care, medical records and charts of Abbott House Patients.

       55.     The conduct for which Defendant retaliated against Plaintiff was protected

conduct under the False Claims Act.

       56.     Defendant terminated Plaintiff because of her protected activity.

       57.     Defendant is liable to Plaintiff for damages as a result of her wrongful termination

for her protected activity

                     AS AND FOR A SECOND CAUSE OF ACTION
 (Discrimination in Violation of the New York State Human Rights Law – All Defendants)

       58.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “57” as if fully set forth herein.

       59.     Plaintiff was employed by Defendants.

       60.     Plaintiff was a member of protected groups based upon her race, sex, religion,

and/or disability.

       61.     By the actions described above in detail, Defendants engaged in a pattern and

practice of harassment and discrimination against Plaintiff with respect to the terms, conditions

and privileges of employment, and treating her less favorably because of her race, sex, religion,

and/or disability.




                                                                                       Page 9 of 18
          Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 10 of 18




        62.     Plaintiff was treated differently and worse than other similarly situated

employees, based upon her membership in one or more of her protected groups.

        63.     As part of their pattern and practice of employment discrimination, Defendants

treated Plaintiff in a manner indicative of discrimination based upon her race, sex, religion,

and/or her disability.

        64.     Defendants knew or should have known about the aforesaid discrimination in the

workplace.

        65.     Defendants failed and refused to take appropriate action to end the discriminatory

treatment and conditions which Plaintiff was subjected to, which was clearly motivated by

discrimination based upon race, sex, religion, and/or disability.

        66.     Because of the discriminatory acts of Defendants, Plaintiff has suffered, and

continues to suffer, harm, including but not limited to emotional distress, for which she is

entitled to an award of monetary damages and other relief.

        67.     Defendants acted in an outrageous and systematic pattern of oppression and bad

faith, directed at Plaintiff.

        68.     Because of the acts of Defendants, Plaintiff suffered emotional distress,

humiliation, and embarrassment, and Plaintiff has been denied employment opportunities

providing substantial compensation and benefits, including but not limited to, loss of past and

future income, monetary and/or economic damages, and/or non-monetary damages, entitling

Plaintiff to an award of damages.




                                                                                      Page 10 of 18
          Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 11 of 18




                     AS AND FOR A THIRD CAUSE OF ACTION
(Violation of New York City Human Rights Law – Title 8 of New York City Administrative
                                       Code)

        69.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “68” as if fully set forth herein.

        70.     Plaintiff was a member of protected groups based upon her race, sex, religion,

and/or disability.

        71.     Defendant was aware, or should have been aware, of Plaintiff’s membership in

protected groups.

        72.     Defendant discriminated against Plaintiff in the terms, conditions, and/or

privileges of her employment.

        73.     Plaintiff was treated differently by Defendant and Defendant’s agents and/or

employees, and Plaintiff suffered negative work consequences, because of her membership in

protected groups.

        74.     Defendant knew or should have known about the aforesaid discrimination in the

workplace.

        75.     Defendants failed and refused to take appropriate action to end the discriminatory

treatment and conditions which Plaintiff was subjected to, which was clearly motivated by

discrimination based upon race, sex, religion, and/or disability.

        76.     Because of the discriminatory acts of Defendant, Plaintiff has suffered, and

continues to suffer, harm, including but not limited to emotional distress, for which she is

entitled to an award of monetary damages and other relief.

        77.     Defendant acted in an outrageous and systematic pattern of oppression and bad

faith, directed at Plaintiff.


                                                                                      Page 11 of 18
         Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 12 of 18




       78.     Because of the acts of Defendant, Plaintiff suffered emotional distress,

humiliation, and embarrassment, and Plaintiff has been denied employment opportunities

providing substantial compensation and benefits, including but not limited to, loss of past and

future income, monetary and/or economic damages, and/or non-monetary damages, entitling

Plaintiff to an award of damages.

       79.     Pursuant to New York City Administrative Code §8-502(g), the court may award

the prevailing party reasonable attorney’s fees, expert fees and other costs.

                     AS AND FOR A FOURTH CAUSE OF ACTION
       (Hostile Work Environment in Violation of the New York Human Rights Law)

       80.     Plaintiff repeats and re-alleges each and every allegation contained in paragraphs

“1” through “79” as if fully set forth herein.

       81.     At all relevant times herein, Defendant had at least four persons in their employ,

and therefore Defendant was and is required to comply with the New York Human Rights Law,

including N.Y. Executive Law 296.

       82.     N.Y. Executive Law 296(1)(a) prohibits employers from discharging from

employment or discriminating against an employee in compensation or in terms, conditions or

privileges of employment, because of, inter alia, age, race, color, national origin, sex.

       83.     Plaintiff was a member of protected groups based upon her race, sex, religion,

and/or disability.

       84.     Defendant engaged in various severe and hostile actions toward Plaintiff as a

result of her status in protected groups of race, sex, religion, and/or disability. Defendants

violated N.Y. Executive Laws 296(1)(a) and 296(6) by discharging Plaintiff and discriminating

against her in the terms, conditions, and privileges of Plaintiffs’ employment through the

creation and maintenance of a hostile work environment.

                                                                                       Page 12 of 18
           Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 13 of 18




          85.   The hostile work environment was created and fostered through pervasive and

regular remarks, slurs, curses, denigration, and other comments made by employees and/or

agents of Defendant, regarding Plaintiff. Enduring Defendant’s offensive conduct became a

condition of Plaintiff’s continued employment.

          86.   Defendant’s conduct was severe or pervasive enough to create a work

environment that a reasonable person would consider intimidating, hostile, or abusive.

          87.   Because of the acts of Defendant, Plaintiff suffered emotional distress,

humiliation, and embarrassment, and Plaintiff has been denied employment opportunities

providing substantial compensation and benefits, including but not limited to, loss of past and

future income, monetary and/or economic damages, and/or non-monetary damages, entitling

Plaintiff to an award of damages.

          88.   Said discrimination occurred with malice and reckless disregard of Plaintiff’s

rights.

          89.   As a direct and proximate result of said discrimination, Plaintiff suffered, and

continues to suffer, actual damages, including without limitation, loss of past and future income,

mental anguish, and pain and suffering.

          90.   Under the New York State Human Rights Law, N.Y. Exec. Law §297.10, Plaintiff

is entitled to recover reasonable attorneys’ fees and costs of this action.

                        AS AND FOR A FIFTH CAUSE OF ACTION
                    (Retaliation in Violation of New York Labor Law §740)

          91.   Plaintiff repeats, reiterates, and re-alleges Paragraphs “1” through “90” of the

Verified Complaint as if fully set forth herein.

          92.   At all relevant times, Plaintiff was an “Employee” as defined by New York Labor

Law §740(1)(a).

                                                                                       Page 13 of 18
         Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 14 of 18




       93.     At all relevant times, Defendants were an “Employer” as defined by New York

Labor Law §740(1)(b).

       94.     Plaintiff made numerous complaints to Defendant and/or Defendant’s supervisors

in connection with the activities, policies, and practices of Defendants, that were in violation of

law, rule or regulation, which violation created and presented a substantial and specific danger to

the public health or safety, or which constituted health care fraud.

       95.     Plaintiff objected to, and/or refused to participate in an activity, policy, or practice

that constituted a violation of a law, rule or regulation.

       96.     Plaintiff objected to and refused to participate in any activity, policy or practice of

Defendant or Defendant’s agents, that presented a substantial and specific danger to the public

health or safety.

       97.     Specifically, Plaintiff refused to permit others to utilize her prescription pads for

the purposes of writing unauthorized prescriptions to patients that Plaintiff had not treated.

Plaintiff also brought to the attention of her supervisors and managers issues concerning the

practice of unauthorized use of prescription pads, and objected to and/or refused to participate in

such activities, policies, or practices. Plaintiff also objected to and made complaints about the

unauthorized alteration of patient medical charts and objected to and made complaints about

Defendants’ falsifications of Tuberculosis testing.

       98.     Defendants refused to give appropriate medical care to refugee children as

determined and prescribed by Plaintiff in accordance with Defendants’ contract with the United

States government.

       99.     As a direct and proximate result of Plaintiff making complaints, and/or objecting

to, and/or refusing to participate in the aforesaid activities, policies, or practices concerning the


                                                                                         Page 14 of 18
         Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 15 of 18




violations of laws, rules, and/or regulations which created and presented a substantial and

specific danger to public health or safety, or which constituted health care fraud, Plaintiff was

retaliated against by Defendant, including but not limited to harassment, bullying, and ultimately

termination of her employment.

                       AS AND FOR A SIXTH CAUSE OF ACTION
                   (Retaliation in Violation of New York Labor Law §741)

       100.    Plaintiff repeats, reiterates, and re-alleges Paragraphs “1” through “99” of the

Verified Complaint as if fully set forth herein.

       101.    At all relevant times, Plaintiff was an “Employee” as defined by New York Labor

Law §741(1)(a).

       102.    At all relevant times, Defendant was an “Employer” as defined by New York

Labor Law §741(1)(b).

       103.    Plaintiff made numerous complaints to Defendant and/or Defendant’s supervisors

in connection with the activities, policies, and practices of Abbott House, which Plaintiff, in

good faith, reasonably believed constituted improper quality of patient care or improper quality

of workplace safety.

       104.    Specifically, Plaintiff refused to permit others to utilize her prescription pads for

the purposes of writing unauthorized prescriptions to patients that Plaintiff had not treated.

Plaintiff also brought to the attention of her supervisors and managers issues concerning the

practice of unauthorized use of prescription pads, and objected to and/or refused to participate in

such activities, policies, or practices. Plaintiff also objected to and made complaints about the

unauthorized alteration of patient medical charts and objected to and made complaints about the

Defendants’ falsifying Tuberculosis testing.




                                                                                       Page 15 of 18
         Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 16 of 18




        105.    Defendants refused to give appropriate medical care to refugee children as

determined by Plaintiff in accordance with Defendants’ contract with the United States

government.

        106.    Plaintiff objected to and refused to participate in any activity, policy or practice of

Defendant or Defendant’s agents, that Plaintiff, in good faith, reasonably believed constituted

improper quality of patient care or improper quality of workplace safety.

        107.    Plaintiff brought the issues concerning improper quality of patient care or

improper quality of workplace safety to the attention of her supervisors and managers.

        108.    Plaintiff afforded Defendant a reasonable opportunity to correct the activities,

policies, or practices.

        109.    After being afforded a reasonable opportunity to correct the activities, policies, or

practices, Defendant failed to take any corrective measures.

        110.    As a direct and proximate result of Plaintiff making complaints concerning the

improper quality of patient care and improper quality of workplace safety, Plaintiff was retaliated

against by Defendant, including but not limited to harassment, bullying, and ultimately

termination of her employment.

                          AS AND FOR A SEVENTH CAUSE OF ACTION
                                        (Counsel Fees)

        111.    Plaintiff repeats, reiterate, and re-allege Paragraphs “1” through “110” of the

Verified Complaint as if fully set forth herein.

        112.    Pursuant to New York Labor Law §740(5)(e), the court may order the payment by

the employer of reasonable costs, disbursements, and attorney’s fees.

        113.    Pursuant to N.Y. Exec. Law §297(10), an employer may be liable for attorneys’

fees for having committed an unlawful discriminatory practice.

                                                                                        Page 16 of 18
         Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 17 of 18




       114.    Pursuant to New York City Administrative Code §8-502(g), the court may award

the prevailing party reasonable attorney’s fees, expert fees and other costs.

       115.    Based upon Defendants’ violation of the New York Labor Laws, and New York

Human Rights Laws, Plaintiff is entitled to counsel fees in an amount to be determined at trial,

but in no event less than $15,000.00.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiffs pray for judgment as follows:

       (a) On Plaintiff’s First Cause of Action, judgment awarding Plaintiff an amount to be

           determined at trial, but in no event less than $550,000.00;

       (b) On Plaintiff’s Second Cause of Action, judgment awarding Plaintiff an amount to be

           determined at trial, but in no event less than $550,000.00;

       (c) On Plaintiff’s Third Cause of Action, judgment awarding Plaintiff an amount to be

           determined at trial, but in no event less than $550,000.00;

       (d) On Plaintiff’s Fourth Cause of Action, judgment awarding Plaintiff an amount to be

           determined at trial, but in no event less than $550,000.00;

       (e) On Plaintiff’s Fifth Cause of Action, judgment awarding Plaintiff an amount to be

           determined at trial, but in no event less than $550,000.00;

       (f) On Plaintiff’s Sixth Cause of Action, judgment awarding Plaintiff an amount to be

           determined at trial, but in no event less than $550,000.00;

       (g) On Plaintiff’s Seventh Cause of Action, Judgment awarding Plaintiff counsel fees in

           an amount to be determined at trial, but in no event less than $15,000.00;

       (h) Costs and disbursements of this action; and

       (i) Such other and further relief as this Court deems just and proper.


                                                                                    Page 17 of 18
       Case 1:21-cv-03777-AJN Document 1 Filed 04/28/21 Page 18 of 18




Dated: April 28, 2021
       Garden City, New York
                                            /s Bradley R. Siegel
                                            By : Bradley R. Siegel, Esq.
                                            THE SIEGEL LAW FIRM, P.C.
                                            Attorneys for Plaintiff
                                            591 Stewart Avenue, Suite 400
                                            Garden City, NY 11530
                                            (516) 558-7559




                                                                   Page 18 of 18
